Pennewill, C. J.,
delivering the opinion of the court:
Our statute respecting divorce contains the following provision:
“ The Superior Court within any of the counties of this state is authorized and empowered in its discretion, in any cause of annulment of marriage or divorce brought before said court, and in which a decree nisi for annulment of marriage or for divorce from the bonds of matrimony or a decree for separation is entered by said court, to make such order for the distribution, care and maintenance of the children bom during the continuance pf the marriage sought to be affected by such proceeding, as is just and reasonable; and said court may from time to time revise and change such order as occasion may require.” Rev. Code 1915, § 3031.
Because of the broad powers and large discretion conferred by the statute the court are of the opinion that the order asked for by the plaintiff may be granted. The statute, of which the defendant is presumed to have knowledge, furnishes sufficient notice that such an order may be applied for.